Exhibit 10.1

SECOND AMENDMENT AGREEMENT TO THE SENIOR EXECUTIVE

EMPLOYMENT AGREEMENT DATED 1st JANUARY, 2010

This Second Amendment Agreement is made as of the 1st day of May 2013 by and
between iGATE Technologies, Inc., a company incorporated in the Commonwealth of
Pennsylvania with its registered office at CT Corporation System, 116 Pine
Street, Suite 320 Harrisburg, PA 17101 and its principal office at 6528 Kaiser
Drive, Fremont, CA 94555 (“iGTI”) and Phaneesh Murthy aged 50 years and residing
at 33245, Lark Way, Fremont California 94555, USA (“Executive”).

WHEREAS, iGTI and the Executive have entered into a Senior Executive Employment
Agreement dated the 1st day of January, 2010 relating to the employment of the
Executive as the Chief Executive Officer of iGTI, which agreement was
subsequently amended on March 29, 2012 and again on March 19, 2013 (the
“Employment Agreement”);

WHEREAS, iGTI recognizes the long-term tenure of CEO and desires provide the CEO
and his spouse (aged 48) additional termination payments to cover future
potential healthcare expenses; and

WHEREAS, iGTI and the Executive desire to amend the Employment Agreement to be
effective from the date hereof in the manner set forth in this Amendment
Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties to this Amendment Agreement hereby
agree as follows:

 

1. The Employment Agreement shall be amended to provide an additional Item to
Attachment A to the Employment Agreement as set forth below:

Item 7 of Attachment A to the Employment Agreement:

“7. Post-Termination Health Insurance. Following the Executive’s termination of
employment for any reason, and subject to (A) the Executive’s timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), and (B) the Executive’s timely payment of the
applicable COBRA premiums, and (C) the Executive’s continued compliance with the
obligations in Sections 6, 7 and 8 of the Employment Agreement, iGTI shall
reimburse the Executive for the Executive’s cost of continued participation in
iGTI’s group health plan (to the extent permitted under applicable law and the
terms of such plan) which covers the Executive, his spouse and the Executive’s
eligible dependents (if any) who have not attained the age of twenty six (26),
for a period of eighteen (18) months following such termination (the “COBRA
Period”), provided that the Executive is eligible and remains eligible for COBRA
coverage.

Following the COBRA Period, iGTI shall pay the Executive an amount equal to
$6,000 a month (reduced by any applicable withholdings), paid on a monthly basis
until the later of (i) the date the Executive reaches age 65, (ii) the date the
Executive’s spouse reaches age 65 (with Executive’s spouse being a third party

 

iGTI Technologies Inc., Principal Executive Office: 6528 Kaiser Drive. Fremont.
CA 94555 USA

T:+1 510 896 3000 F:+ I 510 896 3010



--------------------------------------------------------------------------------

beneficiary hereunder subsequent to Executive’s death) or (iii) the date that
Executive and his spouse become eligible for health coverage under a
government-sponsored program, such as Medicare. Each year such monthly payment
amount shall be adjusted for changes in the Consumer Price Index for Medical
Care, as reasonably determined by iGTI after consultation with its health care
providers.

Notwithstanding anything to the contrary herein, iGTI’s obligations under this
Item 7 shall not impose on iGTI or any of its affiliates any material penalty or
excise taxes under the Patient Protection and Affordable Care Act, the Internal
Revenue Code of 1986, as amended (the “Code”), the Employee Retirement Income
Security Act of 1974, as amended or any other applicable law, and to the extent
of any such actual or potential penalty or tax, the obligations hereunder may be
modified or restructured (without reducing the amounts payable to the Executive
if possible) as determined by iGTI to avoid such penalty or tax.

 

2. Executive agrees and acknowledges that iGTI makes no representations with
respect to the application of Code Section 409A and other tax consequences to
any payments hereunder and, by the acceptance of any such payments, Executive
agrees to accept the potential application of Code Section 409A and the other
tax consequences of any payment made hereunder. iGTI shall have no obligation to
provide any benefit hereunder to the extent that such obligation would cause the
Executive to be subject to the excise tax under Code Section 409A. iGTI may
withhold from any and all amounts payable under this Agreement or otherwise such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation. In the event that iGTI fails to withhold any taxes
required to be withheld by applicable law or regulation, the Executive agrees to
indemnify iGTI for any amount paid with respect to any such taxes, together with
any interest, penalty and/or expense related thereto.

 

3. Except as stated above, all other terms and conditions contained in the
Employment Agreement shall remain unaltered and shall continue to be in force as
earlier.

 

4. This Amendment may be executed in counterparts, each of which shall
constitute an original and both of which together shall constitute one and the
same agreement.

 

5. All capitalized terms used herein but not defined herein shall have the
meaning given to such terms in the Employment Agreement.

 

6. This Amendment Agreement may not be modified or waived except in writing
executed by both parties to this Amendment.

 

7. This Amendment Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of laws provisions thereof.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment Agreement to
be executed as of the day and year first hereinabove written.

 

iGTI Technologies Inc., Principal Executive Office: 6528 Kaiser Drive. Fremont.
CA 94555 USA

T:+1 510 896 3000 F:+ I 510 896 3010



--------------------------------------------------------------------------------

iGATE Technologies, Inc.   Executive /s/ Mukund Srinath   /s/ Phaneesh Murthy
Mukund Srinath   Phaneesh Murthy Corporate Secretary  

 

iGTI Technologies Inc., Principal Executive Office: 6528 Kaiser Drive. Fremont.
CA 94555 USA

T:+1 510 896 3000 F:+ I 510 896 3010